Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aloysius Jamego Ber McLaughlin appeals the district court’s order denying his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McLaughlin, No. 4:14-cr-00259-RBH-9 (D.S.C., Aug. 6, 2015). We dispense with oral argument because the facts and legal contentions are adequately *94presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.